Citation Nr: 0119222	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  97-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE                  

Entitlement to service connection for a low back disorder, 
including lumbar fibromyositis and herniated nucleus pulposus 
at L5-S1.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M. C. P., M.D.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant served on active duty from September 1972 to 
September 1974.  Thereafter, the appellant performed various 
periods of military training in the Army Reserves, including 
verified inactive duty training in March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for a low back 
disorder, diagnosed as lumbar fibromyositis.  The appellant 
then filed a timely notice of disagreement and substantive 
appeal of this decision.

In April 1999, the Board issued a decision which found that 
the appellant had submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
low back disorder.  The Board then remanded the case for the 
RO to obtain a medical examination and opinion regarding the 
etiology of appellant's low back disorder.  Following this 
development, the RO was instructed to readjudicate the 
appellant's claim on its merits.

In the course of developing his appeal, the appellant raised 
a claim for service connection for herniated nucleus 
pulposus.  In December 1998, the RO issued a rating decision 
that denied this claim.  The appellant subsequently filed a 
timely notice of disagreement and substantive appeal of this 
decision.

In June 1999, the RO issued a statement of the case (SOC) and 
a supplemental SOC that denied the appellant's claims for 
service connection for a low back disorder and for a 
herniated nucleus pulposus.  

In a January 2000 decision, the Board denied service 
connection for a low back disorder, including lumbar 
fibromyositis and herniated nucleus pulposus at L5-S1.

The appellant appealed to the Court.  In June 2000, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued an Order which vacated the 
January 2000 Board decision and remanded the case to the 
Board for proceedings consistent with the Joint Motion for 
Remand.


REMAND

The appellant contends that he is entitled to service 
connection for a low back disorder.  Specifically, he alleges 
that he injured his back while attempting to lift a tent 
during a period of active duty training in March 1979.  The 
veteran claims that ever since this incident he has 
experienced lower back pain on a continuing basis.

Following his discharge from active duty service, the veteran 
served in the Army Reserves, including verified inactive duty 
training on March 3, 1979.  On that day, the veteran injured 
his back while lifting a tent with four other members of his 
reserve unit.  A treatment report, dated March 4, 1979, noted 
the veteran's history of a lifting-type back injury the day 
before.  Physical examination revealed that the veteran's 
spine was slightly tender.  The report also noted "no 
radiation down legs - suggest no HNP."  It concluded with an 
assessment of back sprain, and noted that the veteran was 
prescribed a low back pain girdle.  An X-ray examination of 
the spine, performed in March 1979, noted a loss of the 
normal lordosis which might be secondary to muscle spasm.  
The report also noted that the vertebral bodies and joint 
spaces were "well preserved."  An orthopedic consultation 
report, dated in April 1979, noted the veteran's complaints 
of tenderness in the lumbar region.  Physical examination 
revealed that the veteran was ambulating normally with no 
neurologic deficit.  The report indicated that the veteran's 
back had a normal curvature.  It also noted minimal muscle 
spasms in the left lumbosacral region and tenderness to 
palpation on that issue.  The report concluded with an 
assessment of low back pain and indicated that the veteran 
should continue physiotherapy and that he "should progress 
gradually from light to heavy work."

An undated treatment report, most likely related to treatment 
in 1980 given the veteran's reported age at the time, noted 
the veteran's complaints of lower back pain.  Physical 
examination at that time revealed no gait difficulty, 
negative Lasegue and Patrick tests, and normal deep tendon 
reflexes.  The report concluded with a diagnosis of low back 
myofascial syndrome.

Reports of periodic physical examinations dated in July 1980, 
February 1984, and July 1985, all noted that the veteran's 
spine was normal.

In February 1987, the veteran was involved in an automobile 
accident.  The treatment report notes the veteran's 
complaints of pain in the cervical and the thoracic-
lumbosacral regions of the spine.  Physical examination 
revealed pain in the cervical spine, with radiation to both 
trapezius muscle groups, and pain in the thoracic-lumbosacral 
region of the spine, without radiation to the legs and a 
limited range of motion.  An X-ray examination of the 
veteran's lumbar spine noted that the "vertebral bodies and 
joint spaces are well preserved," and that there was some 
straightening of the lumbar spine, suggestive of muscle 
spasms of paravertebral muscles.  The diagnoses were whiplash 
injury of cervical spine and myositis of the thoracic and 
lumbosacral region of the spine.  A follow-up orthopedic 
consultation noted that the veteran had no history of any 
systemic illness and "was doing well until yesterday when he 
was hit by AMA bus while he was stop at red light in his 
car."  The report noted the veteran's complaints of cervical 
pain, with radiation to arms and mild low back pain, without 
radiation to the legs.  The assessment was status post 
whiplash injury with no evidence of neurological deficit or 
evidence of fracture or dislocation by X-ray examination.

In December 1987, the veteran sought treatment for complaints 
of having "been experiencing chronic cervical pain after car 
accident 8 months ago.  [Patient] refers that 2-3 weeks ago 
he had recurrence of cervical pain [with] limitation of 
motion." A treatment report, dated March 1991, noted the 
veteran's complaints of continuing neck pain.  The report 
concluded with an assessment of upper trapezius myositis, 
partially resolved.  Medical treatment reports, dated March 
1991 through April 1991, revealed that the veteran underwent 
physical therapy for this condition.  An April 1991 treatment 
report noted an assessment of status post trapezius strain.

An August 1992 VA examination report noted the veteran's 
narrative history of a back injury while on active duty in 
1979.  Physical examination revealed some flattening of the 
lumbar lordotic curve with tenderness to pressure over the 
lumbar paravertebral muscle with several tender fibrotic 
nodules.  The report also noted that the veteran's spine had 
a full range of motion with pain.  An X-ray examination of 
the lumbosacral spine, performed in August 1992, revealed "no 
evidence of significant abnormality involving the vertebral 
body or intervertebral disc spaces."  It also noted some 
straightening of the lumbar spine, on the basis of some 
regional muscle spasm.  An electromyographic examination was 
performed and revealed an impression of a normal study.  The 
report concluded with diagnoses of lumbar paravertebral 
fibromyositis and L5-S1 radiculopathy on the left side.

In September 1993, the veteran sought treatment for a 
recurrence of low back pain.  Physical examination revealed 
discomfort on palpation of the paravertebral area.  The 
report concluded with impressions of fibromyositis and low 
back pain.  Medical treatment reports, dated February 1994 
through November 1994, noted treatment for recurrent 
myositis.  They also noted the veteran's narrative history of 
low back pain since 1979.

A treatment report from M. C. P., M.D, dated July 1996, noted 
the veteran's complaints of low back pain with radiation to 
his left lower extremity.  The assessment was sciatic 
neuritis, old, rule out herniated nucleus pulposus at L5-S1.  
In July 1996, a computed tomography examination of the 
veteran's spine was conducted and revealed a central 
posterior sub-ligamentous herniated nucleus pulposus 
compressing the dural sac and nerve roots and causing partial 
bilateral neural foramina encroachment.  In September 1996, 
electromyograph (EMG) and nerve conduction studies (NCS) were 
conducted.  The report of these procedures revealed a 
diagnostic impression of "LT S1" radiculopathy.

An August 1996 a treatment summary report by R. A., M.D, 
noted the veteran's narrative history of "low back pain that 
started after he injured his back while in the U.S. Army in 
1979."  The report noted that the veteran was injured in an 
automobile accident in 1987, but that there was no evidence 
of worsening of the veteran's low back problem.  The report 
indicated that a current computed tomography examination of 
the veteran's back revealed a herniated nucleus pulposus at 
L5-S1 disc level.  It was described as compressing the dural 
sac and nerve roots, causing partial bilateral foramina 
encroachment.  Dr. A. then noted his opinion that the 
veteran's herniated nucleus pulposus "most likely ocurred 
[sic] with the only episode of documented back sprain in this 
patients history."  He also noted that the veteran's record 
keeping was not the best and that the lack of documentation 
should not adversely affect the outcome of his claim.

In June 1997, a hearing was conducted before the RO. At the 
hearing, the veteran testified that he injured his back 
during active duty for training in March 1979.  He reported 
that his low back condition had continued to cause pain ever 
since that time.  Following his initial injury, the veteran 
indicated that he received 10 therapy treatments for lumbar 
pain.  The veteran's private physician, M. C. P., M.D., also 
testified at the veteran's hearing.  She reported that she 
began treating the veteran in July 1996, and at that time the 
veteran complained of lower back pain, radiating down his 
left leg.  She indicated that the veteran completed his 
medical history indicating that this condition began during 
his military service in 1979.  She also testified that the 
veteran currently has a central posterior herniated disc 
compressing the dural sac and the nerve roots, causing 
partial bilateral obliteration of neural foramens. Based on 
her observations, she agreed that someone "could reach the 
conclusion that [the veteran] had been suffering from this 
pain since 1979."  See Personal Hearing Transcript, June 13, 
1997, at 10.

In January 1998, the RO obtained a VA medical consultation 
report.  This report noted that a current diagnosis of 
herniated nucleus pulposus, L5-S1, confirmed by a computed 
tomography examination, does not in itself establish a link 
with mild acute back trauma in 1979.  The report noted that 
prior to August 1992, there was no indication of neurologic 
symptoms or signs; therefore, it would be speculative to get 
into the possibility of an association between a remote mild 
injury in 1979 and the veteran's current condition, 
particularly with an intervening injury in 1987.

In an attempt to clarify the conflicting opinions of record, 
the Board remanded the case in April 1999 for a VA 
examination.  As pointed out in the Joint Motion for Remand, 
the VA examination report dated in May 1999 did not 
adequately address the pertinent medical question in this 
case, whether it is as likely as not that appellant's current 
back disability is related to any inservice injury or 
incident.  The Court has ordered that the case be returned to 
the RO and that another opinion be obtained.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be scheduled for 
an examination by a VA orthopedist.  
Prior to the examination, the VA 
physician should review the appellant's 
claim file, including the reports of his 
back injuries in March 1979 and February 
1987, and the reports of his periodic 
physical examinations, performed in July 
1980 and July 1985, noting normal spine 
examinations.  After reviewing evidence 
of record and examining the veteran, the 
examiner should offer his or her opinion 
on the following:

Whether it is likely, as likely as not or 
unlikely that the appellant's current 
back disability is related to any 
inservice injury or incident, 
specifically, injuries incurred by the 
veteran in March 1979.

The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner prior to the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

3.  The RO should adjudicate the 
veteran's claim for entitlement to 
service connection for a low back 
disorder on its merits, considering all 
of the evidence of record, both old and 
new, including the evidence submitted to 
the Board on the veteran's behalf in 
December 2000.  If the result is not 
favorable to the appellant, he and his 
representative should be provided with a 
Supplemental Statement of the Case 
containing the law and regulations 
pertinent to his claim.

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration. The appellant needs to take 
no action until so informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




